Citation Nr: 0933611	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  98-16 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
post-operative osteochondritis dissecans of the right knee 
prior to April 14, 1998.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO dated from 
April 1998 and later.  Several matters were subject to 
appellate review by the Board, but the only remaining issues 
on appeal are those enumerated above.  

In December 2004, inter alia, the Board remanded the issues 
on appeal herein to the RO for further development.  Also 
remanded was the matter of entitlement to an extension of a 
temporary total rating (TTR) for convalescence beyond 
December 31, 2000.  By a July 2006 decision, the RO granted 
the TTR extension until January 1, 2001.  As the benefit 
sought on appeal has been granted, this matter is no longer 
before the Board.  Thus, that issue is moot and no longer 
before the Board as the full benefit sought was granted.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Veteran will be advised in the event that further action is 
required on his part.


FINDING OF FACT

Before April 14, 1998, the Veteran's service-connected right 
knee disability was manifested by no more than marked post-
operative osteochondritis dissecans that was not responsive 
to conservative treatment.   


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 
percent, but no higher, for the Veteran's service-connected 
post-operative osteochondritis dissecans of the right knee 
before April 14, 1998 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.71a, 
Diagnostic Code 5299-5262 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in May 2006.  

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, the unfavorable AOJ decision that is the basis 
of this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
November 2000.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  The claim was 
initially adjudicated before the enactment of VCAA, but the 
Veteran received content complying notice in December 2004 
and May 2006 and supplemental statements of the case were 
issued in October 2005 and May 2009.  

The VCAA duty to notify has not been satisfied with respect 
to the notice elements outlined in Vazquez-Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, supra.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because 
this case has been pending for many years, and the Veteran 
had ample opportunity to become acquainted with the relevant 
regulations.  Indeed, he was advised of them expressly in the 
February 2001 supplemental statement of the case.  The 
Veteran has never expressed any lack of understanding 
regarding the adjudicatory process or the relevant 
regulations, and he has been represented by a large service 
organization throughout the pendency of the appeal.  Thus, he 
could have presumably sought clarification regarding any of 
the applicable provisions.  The foregoing, coupled with the 
fact that the Veteran is granted herein an increased rating 
to the fullest extent possible under the facts reflects a 
lack of prejudice by any defects in notification.  The Board 
observes, moreover, that the Veteran would face extreme 
prejudice if the Board were to remand this matter for 
corrective notice.  Because the Veteran's application for an 
increased rating is granted herein, a remand would serve to 
delay his receipt of long due benefits by many months or 
years.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination regarding the Veteran's right 
knee was not provided with respect to the period in question.  
An examination and opinion are not necessary in this case, 
however, because the evidence of record is sufficient for 
determining the state of the Veteran's right knee before 
April 14, 1998.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  Further, a current examination would not 
provide evidence regarding the degree of disability prior to 
April 14, 1998.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, private medical records, and service treatment 
records.  He had the opportunity to set forth his contentions 
during his personal hearing.  No VA examination was provided, 
but as explained above, such omission is immaterial given 
that the evidence of record is sufficient to assess the level 
of right knee disability before April 14, 1998.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim decided herein that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Before April 14, 1998, the veteran's service-connected right 
knee disability was rated 20 percent disabling by the RO 
under the provisions of Diagnostic Code 5299-5262.  38 C.F.R. 
§§ 4.20, 4.27, 4.71a.  

Diagnostic Code 5262 [tibia and fibula, impairment of] 
provides the following levels of disability:

40% Nonunion of, with loose motion, requiring brace;

Malunion of:

30% With marked knee or ankle disability;

20% With moderate knee or ankle disability;

10% With slight knee or ankle disability.

38 C.F.R. § 4.71a, Diagnostic Code 5262.

A May 1997 X-ray study of the right knee revealed normal 
results.  Around that time, the Veteran began to seek 
frequent treatment for right knee pain and discomfort.

A January 1998 letter apparently authored by a VA physician 
indicated that the Veteran suffered from right knee 
osteochondritis which would require surgery and that he would 
be unable to work for eight to 12 weeks thereafter.

A March 1998 VA medical notation indicated that the Veteran 
had a history of right knee osteochondritis dissecans, which 
was causing problems at work due to flare-ups and giving way.  
According to the Veteran, he was fired from his job secondary 
to his right knee disability.  Right knee range of motion was 
from zero to 135 degrees.  The diagnosis was of 
osteochondritis dissecans and a meniscus tear, and the 
examiner stated that the Veteran would require arthroscopic 
debridement and a possible meniscectomy because conservative 
treatment had failed.

On April 14, 1998, the Veteran underwent a right knee 
arthroscopy with debridement of a medial femoral condyle 
defect and hypertrophic synovium.  The preoperative diagnosis 
was of right knee osteochondritis dissecans, which was 
identical to the post-operative diagnosis.

Under the circumstances outlined above, a 30 percent 
evaluation is warranted under Diagnostic Code 5262 prior to 
April 14, 1998.  During that period, it was determined that 
conservative treatment had failed and that surgical 
intervention would be needed to correct the Veteran's right 
knee osteochondritis dissecans.  Moreover, the Veteran's 
right knee disability interfered, at least to some degree, 
with his employment.  In the Board's view, such 
manifestations fall within the realm of marked knee 
disability to which a 30 percent evaluation should be 
assigned.  Id.  A 40 percent evaluation under Diagnostic Code 
5262 is not warranted because nonunion of the tibia and/or 
fibula has not been shown.  Id.

The Board observes that the only diagnostic codes pertinent 
to the knee that could yield an evaluation in excess of 30 
percent are Diagnostic Codes 5256 [ankylosis of the knee] and 
5361 [limitation of extension of the leg].  38 C.F.R. 
§ 4.71a.  The former is inapplicable because right knee 
ankylosis has not been shown.  The latter would not yield an 
evaluation in excess of 30 percent because the Veteran's 
right knee range of motion was from zero to 135 degrees 
during the period in question, and it follows that he had 
full unlimited right knee extension.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2008) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2008) provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.  
No further compensation is warranted under these provisions 
because pain and weakness causing additional disability 
beyond that reflected on range of motion measurements have 
not been shown.  Moreover, neither weakened movement, excess 
fatigability, nor incoordination has been shown.

Finally, the Board has considered whether extraschedular 
consideration is warranted.  38 C.F.R. § 3.321(b) (2008).  
Extraschedular rating consideration is warranted when a "case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321.  According to Thun v. Peake, 
22 Vet. App. 111, 115 (2008), the determination of whether a 
veteran is entitled to an extraschedular rating under 38 
C.F.R. § 3.321(b) requires the Board to compare the level of 
severity and symptomatology of the Veteran's disability with 
the established criteria found in the rating schedule for 
that disability.  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the rating 
schedule and the inquiry ends.

In this case, the Board finds that the disability picture is 
adequately captured by the rating schedule.  There have been 
no major periods of hospitalization, and although the Veteran 
indicated that he lost his job due to his right knee 
disability, he provided no evidence to corroborate this fact.  
The Board observes, as well, that aside from the recovery 
period that was anticipated after his surgery, no physician 
indicated that employment would be precluded due to the 
Veteran's right knee disability.  Therefore, further 
consideration of entitlement to an extraschedular rating 
based on the Veteran's unemployment is not warranted.

In sum, the Board finds that the Veteran's current disability 
most closely resembles the criteria for a 30 percent rating 
under Diagnostic Code 5262, which require a marked knee 
disability, of which the Veteran suffers.  The Veteran's 
subjective complaints and objective evidence have been 
adequately addressed, and extraschedular rating is 
unwarranted since the Veteran's disability picture is not 
outside the scope of the assigned diagnostic code.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant an even more 
favorable decision.


ORDER

An evaluation of 30 percent is granted for the Veteran's 
service-connected post-operative osteochondritis dissecans of 
the right knee prior to April 14, 1998, subject to the law 
and regulations governing the payment of VA monetary 
benefits.


REMAND

The remaining issue on appeal, entitlement to TDIU, has been 
pending for years.  It is unfortunate, therefore, that 
another remand is necessary.

As outlined above, under VCAA, the Veteran must be apprised 
of evidence necessary to substantiate his claim.  He was 
never specifically advised of the regular requirements for 
establishing entitlement to TDIU.  38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2008).  Thus, the RO/AMC must send the Veteran a 
complete VCAA notice letter that includes this information.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the Veteran a corrective VCAA 
notice that informs the Veteran of the 
information that is necessary to 
substantiate the claim of entitlement to 
TDIU, of the evidence that VA will seek to 
provide, and of the evidence that the 
Veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  

2.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


